—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered August 5, 1987, convicting defendant, after a nonjury trial, of two counts of manslaughter in the first degree, and sentencing him to concurrent terms of 6 to 18 years, unanimously affirmed.
Upon the completion of the reconstruction hearing previously ordered by this Court (191 AD2d 271), the only remaining issue on appeal is the fairness of defendant’s sentence, concerning which we perceive no abuse of discretion. Concur— Murphy, P. J., Ellerin, Ross and Kassal, JJ.